Citation Nr: 0946968	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as a residual of in-service immunizations.

2.  Entitlement to service connection for allergies, claimed 
as a residual of in-service immunizations.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for chronic 
migraine headaches, as well as for allergies to anything 
fermented.  He indicated that when he eats or drinks anything 
fermented, he gets a migraine headache, then severe allergy 
symptoms occur, such as a flushed face and neck, runny nose, 
difficulty breathing, chills, dizziness, and passing out.  In 
pertinent part, it is contended that, while in service, the 
Veteran received immunizations for anthrax, tularemia, and 
botulism, as a result of which he has developed migraine 
headaches and allergies.

In that regard, a review of the record discloses that, while 
in service, the Veteran served as a medical laboratory 
specialist/bacteriologist with the United States Army 
Biological Laboratories in Fort Detrick, Maryland.  Based on 
the evidence of record, in July 1958, just prior to the 
Veteran's entry upon active service, he complained of and 
received treatment for photophobia.  In August 1960, while in 
service, the Veteran received a diagnosis of tension 
headaches.  He reported having a headache for three days 
after eating a heavy meal.  In a different entry that same 
day, the Veteran reported that treatment with Fulvicin (a 
medication) for a skin infection caused frequent headaches.  
Four days later the Veteran was seen for a cold.  At the time 
of the Veteran's service separation examination in May 1961, 
there was no evidence of chronic headaches.  Beginning in the 
late 1970's, and extending up to the present, the Veteran 
received treatment for what has been described as migraine 
headaches.

Regarding the Veteran's claimed allergies, the Board notes a 
reaction to the flu vaccine was mentioned in service, but no 
treatment for rhinitis or allergies.  Following the Veteran's 
discharge from service, he has experienced problems with 
sinusitis and rhinitis.  A 1979 treatment note for headaches 
revealed the Veteran denying specific food allergies at that 
time.

The Board notes that pursuant to the October 2006 remand, the 
AMC contacted Fort Detrick concerning the Veteran's 
vaccinations in service.  However, the letter to Fort Detrick 
was sent to a generic address and a person responded in a 
hand written letter indicating no records were located 
because the Veteran was not a civilian on that post and that 
there are about 50 offices in the building where the request 
was sent.  The respondent indicated more information is 
necessary to process the request.  Thus, the AMC should 
specifically contact the Army Medical Research and 
Development Command in Fort Detrick, Maryland as well as the 
Army Medical Research Institute of Chemical Defense at 
Aberdeen Proving Ground in Maryland to ascertain if they have 
any records concerning this Veteran. 

The Board notes that pursuant to the October 2006 remand, the 
Veteran's claims file was reviewed by a VA examiner in order 
to assess the relationship between the Veteran's claimed 
conditions and active service.  Such opinion was provided to 
the Board by a physician who is apparently an internist and a 
pediatric specialist.  However, the Board notes that the 
remand instructions specifically requested the opinion be 
proffered by an ear, nose and throat (ENT) specialist or an 
allergy specialist.  It is unclear whether the physician's 
qualifications are sufficient to render him an allergy 
specialist.  On remand, such should be clarified, and 
if the examiner is not a specialist in the allergy/immunology 
field, the claims file should be referred to a specialist in 
this field to provide the requested opinion.  
The Board notes that Veteran has been seen at the VA allergy 
and immunology clinic.  Thus, the Board will amend the 
specialist sought to a specialist in 
allergy and immunology, rather than an ENT specialist, as the 
Board finds an allergist/immunologist is the most relevant 
specialist to address the issue.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file relevant treatment records from the 
Bay Pines VA healthcare system dating 
since November 2006.

2.  Contact the Army Medical Research and 
Development Command in Fort Detrick, 
Maryland as well as the Army Medical 
Research Institute of Chemical Defense at 
Aberdeen Proving Ground in Maryland to 
ascertain if they have any records 
concerning this Veteran.  If no records 
are located, then a no records response 
must be associated with the claims file 
and the Veteran notified of such.

3.  The RO/AMC should clarify whether the 
physician who conducted the January 2009 
examination is an allergy/immunology 
specialist.  If not, the claims file 
should be provided to a VA physician 
specializing in allergies and immunology.  
The claims folder must be made available 
to and be reviewed by the examiner.  A 
rationale for all opinions expressed must 
be provided.

Following review of the file, the examiner 
should provide responses to the following:

(a) The examiner should provide an 
opinion, if possible, on whether it is 
likely that a bacteriologist at Fort 
Detrick, Maryland, during 1959 to 1961 
would have been vaccinated for anthrax, 
botulism, and tularemia.

(b) The examiner should provide an opinion 
as to whether it is more likely, less 
likely, or at least as likely as not (50 
percent probability) that any chronic 
headache disorder or any current allergies 
are the result of such vaccinations in 
service, or otherwise related to service.

(c) With regard to the claim for 
headaches, the examiner should opine 
whether it is more likely, less likely, or 
as likely as not that any current chronic 
headache disorder is etiologically related 
to the tension headaches noted in service.

If the examiner determines that an 
examination must be conducted to 
adequately address the questions, one 
should be scheduled.

4.  Thereafter, the claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



